Citation Nr: 0841014	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1968 
to January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

A Board hearing was held in September 2008.  The transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishment of service connection for PTSD requires (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Evidence submitted in support of this PTSD claim includes VA 
treatment records from October 2004 to February 2008.  The 
records reflect a diagnosis of PTSD.  Also submitted were 
statements from the appellant.

The appellant served in Vietnam from April 1969 to January 
1970.  The evidence, including the medals and commendations 
awarded to the veteran, does not demonstrate that the veteran 
was engaged in combat with the enemy.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Due to 
the veteran's lack of combat, his testimony alone is 
insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Therefore, independent evidence is needed to corroborate the 
claimed in-service stressors.  The appellant has submitted 
statements containing information about several incidents he 
allegedly participated in or witnessed in Vietnam.  The RO 
attempted to corroborate the incidents with the U.S. Army and 
Joint Services Records Research Center (JSRRC).  
Unfortunately, the appellant did not provide enough 
information for a successful search with JSRRC.

In order to corroborate an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.

The evidence in the claims file does not provide enough 
information about stressors for a successful search with 
JSRRC.  The appellant, however, testified in September 2008 
about being involved in or near rocket fire and explosions.  
Specifically, he alleged that, in November 1969 in Vietnam 
while assigned to Det. A, 1st MI BN (ARS) USARPAC VN, in Bien 
Hoa, a 122 rocket exploded outside of his lab and bunker 
destroying a hospital.  He stated that if the rocket had come 
any closer to him that he would have been killed.  He alleged 
that these attacks happened every night that he was in 
Vietnam.  

This event is now capable of corroboration by JSRRC as the 
appellant provided additional information, the time frame, 
that had not been previously given to the RO and additional 
details such as the destruction of the Army hospital.

The Board finds that no other stressor is capable of 
corroboration.

In addition, at the hearing in September 2008 the appellant 
asked the Board to remand the matter to allow VA to obtain 
updated medical records from the VAMC in Phoenix, Arizona.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request JSRRC to 
corroborate whether, in November 1969, the 
veteran's unit, Det. A, 1st MI BN (ARS) 
USARPAC VN, stationed in Bien Hoa, 
Vietnam, came under rocket and mortar 
attack, resulting in a rocket hit to the 
base camp's hospital and corroborate the 
proximity of the hospital to the 
appellant's lab or bunker.

2.  The RO should request all updated 
medical records from the VAMC in Phoenix, 
Arizona.  

3.  Thereafter, if and only if a stressor 
is corroborated, the appellant should be 
scheduled for VA psychiatric examination.  
The RO should provide the examiner the 
verified stressor and provide the examiner 
the claims folder (including all 
associated folders of medical records).  
If the examining physician finds that the 
appellant meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the 
PTSD diagnosis.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the appellant and his representative with 
a supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




